         Case 1:16-cv-00808-TSC Document 111 Filed 01/27/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 NICOLE RENA MCCREA,

                Plaintiff,

        v.                                  Civil Action No. 1:16-cv-00808-TSC

 DISTRICT OF COLUMBIA et al.,

                Defendants.


                     NOTICE OF SUBSTITUTION OF APPEARANCE

       Please withdraw the appearance of Assistant Attorney General Michelle G. Hersh and

enter the appearance of Assistant Attorney General Adam P. Daniel as counsel for Defendants

the District of Columbia, Mayor Muriel Bowser, Gregory Dean, Kenneth B. Ellerbe, Raymond

Gretz, Michael S. Donlon, Josh Henline, Gitana Stewert-Ponder, Alan Noznesky, Travis Chase,

William B. Sarvis, Jr., Frieda L. Caldwell, Denise S. Gardner, Lela Jones, and the District of

Columbia Police and Firefighters’ Retirement and Relief Board in the above-captioned matter.

Date: January 27, 2021                       Respectfully submitted,

                                             KARL A. RACINE
                                             Attorney General for the District of Columbia

                                             CHAD COPELAND
                                             Deputy Attorney General
                                             Civil Litigation Division

                                             /s/ Alicia M. Cullen
                                             ALICIA M. CULLEN [1015227]
                                             Chief, Civil Litigation Division Section III

                                             /s/ Adam P. Daniel
                                             ADAM P. DANIEL [1048359]
                                             Assistant Attorney General
         Case 1:16-cv-00808-TSC Document 111 Filed 01/27/21 Page 2 of 2




                                              Civil Litigation Division
                                              400 6th Street, NW
                                              Washington, D.C. 20001
                                              Phone: 202-442-7272
                                              Fax: 202-400-2675
                                              Email: adam.daniel@dc.gov
                                              Counsel for Defendants District of Columbia,
                                              Mayor Muriel Bowser, Gregory Dean, Kenneth B.
                                              Ellerbe, Raymond Gretz, Michael S. Donlon, Josh
                                              Henline, Gitana Stewert-Ponder, Alan Noznesky,
                                              Travis Chase, William B. Sarvis, Jr., Frieda L.
                                              Caldwell, Denise S. Gardner, Lela Jones, and the
                                              District of Columbia Police and Firefighters’
                                              Retirement and Relief Board

                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2021, I served a copy of the foregoing Notice of

Substitution of Appearance via first class mail, postage pre-paid, to:

Nicole Rena McCrea
5205 East Capitol Street, SE
Washington, D.C. 20019
Pro se Plaintiff

                                              /s/ Adam P. Daniel
                                              ADAM P. DANIEL
                                              Assistant Attorney General




                                                 2
